



COURT OF APPEAL FOR ONTARIO

CITATION:
Amorim
    (Re), 2012 ONCA 522

DATE:  20120731

DOCKET: C54846

Doherty, Watt and Pepall JJ.A.

IN THE MATTER OF:  Paulo Amorim

Stephen F. Gehl, as
amicus
    curiae

Matthew Asma, for the Attorney General

Julie Zamprogna Ballès, for Regional Mental Health Care
    St. Thomas

Heard: July 30, 2012

On appeal against the disposition of the Ontario Review
    Board dated, November 29, 2011.

APPEAL BOOK ENDORSEMENT

[1]

There has been a request for an early Board hearing.  Counsel advises
    that the appeal will not be pursued.

[2]

The appeal is dismissed as abandoned.


